Citation Nr: 0919361	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for chronic musculotendinous lumbar strains with 
degenerative disc disease (claimed as back arthritis).

2.  Entitlement to an initial compensable evaluation for 
right lower extremity radiculitis (claimed as pain radiating 
to feet and nerve damage) secondary to service-connected 
chronic musculotendinous lumbar strains with degenerative 
disc disease.

3.  Entitlement to an initial compensable evaluation for left 
lower extremity radiculitis (claimed as pain radiating to 
feet and nerve damage) secondary to service-connected chronic 
musculotendinous lumbar strains with degenerative disc 
disease.

4.  Entitlement to an initial evaluation in excess of 10 
percent disabling for major depression with panic disorder.  

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").

REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to June 
1984; from June 1984 to July 1987; and from March 1990 to May 
1994.

These matters come to the Board of Veterans' Appeals 
("Board") on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Lincoln, Nebraska, which granted the Veteran's 
request for an increased evaluation for chronic 
musculotendinous lumbar strains with degenerative disc 
disease with an evaluation of 40 percent disabling, effective 
January 16, 2007; granted service connection for right lower 
extremity radiculitis, with an initial non-compensable 
evaluation, effective January 16, 2007; granted service 
connection for left lower extremity radiculitis, with an 
initial non-compensable evaluation, effective January 16, 
2007; and granted service connection for major depression 
with panic disorder with an initial evaluation of 10 percent, 
effective January 16, 2007.  The decision also denied her 
request for TDIU.  






FINDINGS OF FACT

1.  The Veteran's service-connected chronic musculotendinous 
lumbar strains with degenerative disc disease is manifested 
by flexion limited to 15 degrees, extension limited to 5 
degrees, but no ankylosis.

2.  The Veteran's service-connected right lower extremity 
radiculitis is manifested by subjective claims of 
intermittent sciatica radiating down the posterior thigh 
below the knee, and objective findings of normal neurological 
functioning on motor and sensory tests.

3.  The Veteran's service-connected left lower extremity 
radiculitis is manifested by subjective claims of 
intermittent sciatica radiating down the posterior thigh 
below the knee, and objective findings of normal neurological 
functioning on motor and sensory tests.

4.  The Veteran's service-connected major depression with 
panic disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, panic attacks at least 
once per week, chronic sleep impairment disturbances of 
motivation and mood, and mild memory loss.

5.  The evidence of record reveals that the Veteran meets the 
percentage requirements for TDIU, as her service-connected 
disabilities are currently rated at 40 percent, 40 percent, 
40 percent, 30 percent and 10 percent, for a combined 
disability rating of 90 percent.

6.  As the Veteran is employed in several jobs, her service-
connected disabilities are not of such severity as to 
preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent disabling for chronic musculotendinous lumbar strains 
with degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5242 (2008).

2.  The criteria for an initial compensable evaluation for 
right lower extremity radiculitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.124a, Diagnostic 
Code 8520 (2008).

3.  The criteria for an initial compensable evaluation for 
left lower extremity radiculitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.124a, Diagnostic 
Code 8520 (2008).

4.  The criteria for an initial evaluation of 30 percent, and 
no more, for major depression with panic disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.3, 4.126, 4.130, 
Diagnostic Code 9434 (2008).

5.  The criteria for TDIU have not been met, and the case 
does not warrant referral for consideration of individual 
unemployability on an extraschedular basis.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims ("Court") held that, with respect to 
increased rating claims, 38 U.S.C.A. § 5103(A) notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that a letter dated February 2007 advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of her 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

With respect to the Veteran's claim for TDIU, VA essentially 
satisfied the notification requirements of the VCAA by means 
of a letter dated March 2007.  The RO informed the appellant 
that, in order to establish a claim for TDIU, she must show 
that her service-connected disabilities are sufficient, 
without regard to other factors, to prevent her from 
performing the mental and/or physical tasks required to get 
or keep substantially gainful employment.  The Veteran was 
also advised of the division of responsibility between the 
appellant and VA for obtaining the required evidence.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

With respect to the increased rating claim for chronic 
musculotendinous lumbar strains with degenerative disc 
disease, the Board notes that VA satisfied the notification 
requirements as to elements (1) through (4) of Vazquez by 
means of a letter dated May 2008.  See Vazquez-Flores, 22 
Vet. App. 37 (2004).  Although this letter was issued after 
the initial adjudication of the claims on appeal, the record 
reflects that the claims were subsequently readjudicated in a 
Supplement Statement of the Case ("SSOC") dated July 2008.  
Thus, any error in the timeliness of the notice is not 
prejudicial.  

As noted above, in Vazquez, the Court held that for an 
increased rating claim, VCAA notice should include notice 
that evidence of increased severity of the disorder or of 
greater interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim. Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
any defect as to notice is nonprejudicial.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements). In line with the above reasoning, Vazquez does not 
apply to the initial rating claims on appeal because VA's 
VCAA notice obligation was satisfied when the RO granted the 
Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA Medical Center 
("VAMC") treatment records and VA medical examination 
reports dated March 2007.  The claims file also contains the 
Veteran's statements in support of her claim.  Additionally, 
as this claim is one involving a current evaluation of an 
already service-connected disability, the Board finds that 
all pertinent records relating to the claim have been 
associated with the claims folder.  The appellant has not 
referenced any outstanding records not already in the claims 
folder that she wished to have associated with her claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The fact 
that the revised criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added, under DC 5003. 

The Veteran's right and left lower extremity radiculitis have 
been rated under DC 8520, which is used to rate disabilities 
involving neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  
Under Diagnostic Code 8520, a 10 percent rating is assigned 
for mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating requires moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent rating requires 
complete paralysis.  When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), DC 
8520 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" at 38 C.F.R. § 
4.124(a).

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).



III.  Analysis

1. Entitlement to an evaluation in excess of 40 percent 
disabling for chronic musculotendinous lumbar strains with 
degenerative disc disease.

The Veteran contends that her service-connected chronic 
musculotendinous lumbar strains with degenerative disc 
disease (also claimed as back arthritis) has worsened over 
the last several years to the point that she experiences 
persistent "gnawing, aching" low back pain.  (See VA 
examination report, March 2007.)

VA regulations provide a general rating formula for diseases 
and injuries of the spine (for DCs 5235 to 5243, unless 5243 
is evaluated under the "Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes") with or 
without symptoms such as pain (whether or not it radiates), 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease as follows:

For unfavorable ankylosis of the entire 
spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, "General Rating Formula for Diseases and 
Injuries of the Spine," Note (1) (2008).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2008); see also Plate V.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees; the normal range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

VAMC treatment records show that the Veteran was seen in 
January 2007 with complaints of pain in the hands, knees and 
feet due to arthritis.  It was noted that several of the 
joints in her hands were slightly enlarged.  The diagnosis 
was rheumatoid arthritis.  There is no evidence that she 
complained of any back pain or radiculopathy during this 
visit. 

In March 2007, the Veteran was afforded a VA joints 
examination, at which time she told the examiner that during 
the previous few months, she began to notice intermittent 
episodes of pain, once or twice per week, that would radiate 
down the back of the posterior thigh to below the knee in one 
or both legs.  She said that the episodes were brief and only 
lasted for a few minutes.  She did not claim to experience 
any numbness or weakness in the lower extremities, nor did 
she complain of any bowel or bladder disorders.  She said 
that she experienced weekly flare-ups that were precipitated 
by overall increase in activity, as well as prolonged sitting 
and exposure to cold.  She reported having undergone no 
injections, surgeries, hospitalizations, chiropractic care or 
physical therapy for her low back, and said that she had not 
experienced any incapacitating episodes and had not lost any 
time from work due to her low back condition.  She 
demonstrated a normal gait, ambulated without any assistive 
devices and reported that she could stand comfortably for up 
to 10 minutes and walk for up to two blocks.  Upon 
examination, the examiner observed no muscle spasms, atrophy 
or weakness, but noted guarding, pain with motion and 
tenderness.  An examination of the spine revealed no gibbus, 
kyphosis, list, lumbar lordosis, scoliosis or reverse 
lordosis, but was positive for lumbar flattening.  
Neurological functioning was normal on motor and sensory 
testing.  There was no thoracolumbar spine ankylosis.  
Regarding range of motion of the thoracolumbar spine, the 
examiner noted that the Veteran would not attempt to extend 
beyond 5 degrees, and would not attempt to flex beyond 15 
degrees.  Although he noted that the Veteran's poor effort at 
extension and forward flexion made it difficult to accurately 
address the DeLuca criteria, he noted that upon lateral 
flexion and rotation, there was a mild increase in pain 
without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss in 
range of motion with repetitive use.  He added that he could 
not express without resort to speculation whether there was 
any additional limitation due to repetitive use during flare-
ups.  An imaging study revealed partial sacralization of L5 
with large left transverse process.  It further showed that 
the lumbar spine was normal in alignment with no loss of 
vertebral body height.  Moderate degenerative disc disease 
with loss of disc space height was noted at L4-5 and L5-S1.  
No fractures or spondylolisthesis were observed.  The 
examiner diagnosed moderate degenerative disc disease at the 
L4-5 and L5-S1 level, and partial sacralization of L5 with 
large left transverse process, and opined that there were 
mild to moderate effects of the Veteran's disability on her 
activities of daily living.  She added that although the 
Veteran reported intermittent shooting pains to her lower 
extremities bilaterally, straight leg raises were negative 
and there were no other objective findings of radiculopathy 
noted on examination.  

In June 2007, the Veteran returned for a follow-up 
appointment at the VAMC with complaints that her back hurt 
all the time.  She also said that she was having trouble 
sleeping due to chronic pain, which she rated during the 
examination at 8 out of 10.  The examiner noted no urinary or 
neurological disorders associated with the low back pain, but 
found that the Veteran was limited by pain from her joints, 
including her back, knees, feet and hands.  The diagnoses 
included rheumatoid arthritis pain in unspecified joints and 
osteoarthritis not otherwise specified.  She was seen again 
in November 2007 with complaints of pain that she rated at 8 
out of 10 in her mid to lower back, legs and knees.  The 
examining nurse noted referred her to her primary provider 
for follow-up.

In January 2008, the Veteran returned to the VAMC with 
reports that she had experienced no improvement in back or 
joint pain.  Although she claimed that she was not working at 
that time, she said that she spent her days cleaning the 
house, gardening and taking care of her dogs, cats, rabbits 
and seven-year-old son.  She reported her pain level at 8 out 
of 10.
  
There is no evidence that the Veteran was seen again for 
further treatment at the VAMC or by private practitioners for 
her chronic low back disorder.

Based on a review of the evidence of record, the Board 
concludes that a disability rating in excess of 40 percent 
disabling for chronic musculotendinous lumbar strains with 
degenerative disc disease is not warranted under DC 5242.  As 
previously discussed, under DC 5242 for degenerative 
arthritis of the spine, a 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine limited to 30 
degrees or less.  The objective medical findings during the 
March 2007 VA joints examination revealed that despite the 
Veteran's limited effort to complete exercises to allow the 
VA examiner to accurately measure the range of motion of her 
thoracolumbar spine, it was noted that flexion was to 15 
degrees, and extension was to 5 degrees.  However, there was 
no finding of ankylosis.  As a rating in excess of 40 percent 
is only warranted for findings of unfavorable ankylosis of 
the entire thoracolumbar spine or the entire spine, an 
increased evaluation is not warranted under DC 5242.  

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board acknowledges the Veteran's 
continuous reports of chronic low back pain.  (See VAMC 
treatment reports.)  The Board also notes the findings during 
the March 2007 VA examination, in which the examiner noted 
that upon lateral flexion and rotation of the Veteran's 
thoracolumbar spine, there was mild increase in pain without 
additional weakness, excess fatigability, incoordination, 
lack of endurance, or additional loss in range of motion with 
repetitive use.  (See VA examination report, March 2007.)  
However, having reviewed the complete record, the Board finds 
that the Veteran's reports of pain and the degree of 
functional loss shown are already contemplated by the 40 
percent rating assigned.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There is no 
evidence that the Veteran has undergone any surgeries or 
hospitalizations for her low back condition.  Moreover, the 
evidence does not establish that her disability markedly 
interferes with her employment or employability beyond that 
contemplated by the Schedule for Rating Disabilities.  As 
will be noted in greater detail below, the claims folder 
reveals that despite the Veteran's claim during the January 
2008 nursing consultation at the VAMC that she was 
unemployed, a January 2008 mental health treatment note 
reveals that she claimed to have had three (3) jobs due to 
her family's financial difficulties, which is consistent with 
earlier reports by the Veteran that she was working multiple 
jobs.  (See VAMC treatment note, January 31, 2008.)  The 
Board further notes that although some impairment is 
certainly present as a consequence of the Veteran's low back 
disability, it should also be noted that her 40 percent 
disability rating under DC 5242 is itself a recognition that 
her industrial capabilities are significantly impaired.   See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Nevertheless, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).   

Finally, the Board has considered whether during the pendency 
of this appeal, the Veteran has ever been entitled to 
"staged" ratings for her low back disorder.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds 
that at no time has her lumbar spine disability been more 
disabling than currently rated under DC 5242.  

The Board concludes that the evidence is against the 
Veteran's claim for an evaluation in excess of 40 percent 
disabling for chronic musculotendinous lumbar strains with 
degenerative disc disease.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  See Hart.

2. Entitlement to an initial compensable evaluation for right 
and left lower extremity radiculitis.

A review of the evidence of record indicates that the Veteran 
did not complain of any lower extremity radiculopathy while 
receiving treatment at the VAMC.

As noted above, during the March 2007 VA examination, the 
Veteran told the examiner that her low back pain radiated 
down the back of the posterior thigh to below the knee in one 
or both legs once or twice per week.  (See VA examination 
report, March 2007.)  She said that the episodes were brief 
and only lasted for a few minutes.  She did not claim to 
experience any numbness or weakness in the lower extremities, 
nor did she complain of any bowel or bladder disorders.  The 
examiner found that neurological functioning was normal on 
motor and sensory testing, straight leg raises were negative 
and there was no other objective findings of radiculopathy 
noted on examination.  There was also no indication of 
incomplete or complete paralysis.  As such, the Board finds 
the overall degree of disability shown in the Veteran's 
extremities to be consistent with no more than slight, 
incomplete paralysis of the sciatic nerve.  Therefore, a 
compensable rating under DC 8520 is not warranted for either 
the Veteran's right or left lower extremity radiculitis.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for a compensable evaluation for 
right and left lower extremity radiculitis.  The "benefit-
of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application, as there is not an approximate balance 
of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

3. Entitlement to an initial evaluation in excess of 10 
percent disabling for major depression with panic disorder.

The Veteran claims that her major depression with panic 
disorder symptoms are of such a severity to warrant an 
increased initial disability evaluation.

Her service-connected major depressive disorder with panic 
disorder is evaluated under DC 9434.  The regulations 
establish a general rating formula for mental disabilities.  
See 38 C.F.R. § 4.130 (2008).  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 10 percent disability rating 
requires:

Occupational and social impairment due to 
mild or transient symptoms which decreased 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

The criteria for a 30 percent disability rating requires:
Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning ("GAF") 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Although the Board must consider the GAF scores 
that have been reported, a GAF score is, of course, just one 
part of the medical evidence to be considered and is not 
dispositive.  The same is true of any physician's statement 
as to the severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference VA's adoption of the DSM-IV for rating 
purposes).

A review of the claims folder indicates that the Veteran 
began receiving mental health treatment at the VAMC at least 
as early as September 2006, when she was seen for an urgent 
medication evaluation.  She reported feelings of anger, 
apathy, aggravation and insomnia.  She stated, however, that 
she would not "do anything stupid" for the sake of her 
seven-year-old son.  It was noted that she was appropriately 
dressed and groomed with clear and coherent speech, but was 
tearful.  She was diagnosed with panic disorder and 
questionable posttraumatic stress disorder ("PTSD").  The 
psychiatrist indicated that she would restart her on her 
previous antidepressant medication and also prescribed an 
anti-anxiety medication.  

In December 2006, the Veteran was seen again by the VA 
psychiatrist with complaints of weekly panic attacks.  She 
reported feeling helpless and hopeless with suicidal 
thoughts.  She also reported frequent crying spells and said 
that she was working 10 hours per day and was under a great 
deal of stress.  She was diagnosed with major depression and 
panic disorder.  The psychiatrist recommended that she 
partake in supportive psychotherapy sessions.

During a visit with the psychiatrist in January 2007, the 
Veteran reported many problems in her marriage and noted that 
she was working two jobs and had a great deal of financial 
stress.  She reported poor memory and concentration and said 
that she was tired all the time and felt sore all over.  The 
doctor increased her antidepressant medication.  

In March 2007, the Veteran was afforded a VA mental health 
evaluation, at which time she claimed that her depression was 
a result of her service-connected medical disorders and their 
associated pain.  In discussing her personal life, she 
reported issues of marital discord because she claimed that 
her husband, who was often away from home as a truck driver, 
was frequently angry with her and did not understand her many 
medical issues.  She said that this caused her to feel very 
much alone.  She said that she loved her seven-year-old son, 
but that he treated her disrespectfully like her husband.  
She reported having many acquaintances, but no actual 
friends.  She also reported that she had several jobs, 
including working as a waitress and as a gas station 
attendant, and hated both of them.  She noted that she had 
lost time from work within the previous year because of 
personal problems with her former boss, who subsequently 
fired her.  Regarding her symptomatology, she said that she 
had trouble sleeping and frequently felt hopeless and 
helpless.  She added that "if God were to take me today, I'd 
be ready to go."  (See VA mental health examination report, 
March 8, 2007.)  However, she stated that she was not 
suicidal or planning to harm herself.  Upon examination, it 
was noted that she was clean, neatly groomed and casually 
dressed with unremarkable, spontaneous speech.  Her mood was 
anxious and depressed, and her affect was constricted.  She 
was oriented to person, time and place with unremarkable 
thought content and process.  She reported experiencing no 
delusions or hallucinations.  With regard to her panic 
disorder, the Veteran described dizziness, heart 
palpitations, shakiness and shortness of breath, adding that 
she felt like she was going to die; she reported having two 
panic attacks per week.  The VA examiner diagnosed her with 
major depression and panic disorder without agoraphobia.  He 
assigned a GAF score of 56.  He concluded that, the vast 
majority of her major depression and panic disorder symptoms 
were intertwined and non-service-related, but opined that it 
was as least as likely as not that a small portion were 
related to service.  The examiner assigned a GAF score of 72 
for the service-related depression and panic disorder, but 
failed to specifically opine as to which of the Veteran's 
symptoms were related to her service-connected disabilities.

A review of the claims folder reveals that following the VA 
mental health evaluation, the Veteran continued to 
participate in mental health treatment and counseling at the 
VAMC in Omaha, Nebraska.  During a March 2007 individual 
psychotherapy session, the Veteran reported experiencing pain 
all over her body, especially in her legs, after working an 
evening shift as a waitress.  She reported continuing marital 
and family strife, as well as problems at work.  The 
therapist assigned a GAF score of 55.

In June 2007, she again told her therapist that she hurt all 
over her body, including her legs.  She noted that although 
she was still having financial problems, she and her husband 
were getting along better.  A mental status examination 
revealed depressed mood and affect.  Speech was relevant and 
spontaneous, with goal-directed thought processes.  Thought 
content was noted as pessimistic, and insight was fair.  
However, sensorial was notable for problems with judgment.  
The therapist noted that despite the Veteran's denial of 
suicidal ideation at this time, her behavior seemed very 
self-destructive.  The assigned GAF score was 55.  (See VAMC 
treatment report, June 27, 2007.)

During a counseling session in November 2007, the counselor 
noted that the Veteran appeared depressed, as evidenced by 
her blunted affect.  The Veteran stated that she felt "so 
alone," was in pain most of the time, and felt that no one 
understood her.  (See VAMC treatment report, November 21, 
2007.)  The therapist assigned a GAF score of 46.  

In December 2007, the Veteran was seen at the VAMC by a 
neurologist for complaints of memory problems and allegations 
of possible early Alzheimer's Disease.  A prior 
electrocardiogram revealed unremarkable findings, as did an 
MRI and CT scan of the brain.  The examiner noted that she 
reported episodes in which she forgot the names of her pets 
and lost her way when driving, but noted that after listening 
to her for an hour, she had not forgotten what she reported 
forgetting.  She again reported family and marital 
difficulties and said that she awakened each morning wanting 
to cry.  The examiner also noted that she had a history of 
arthritis and pain.  Upon examination, a mini-mental status 
examination revealed normal findings, with speech and cranial 
nerves unremarkable.  Motor and sensory examinations were 
also unremarkable; reflexes were noted to be symmetrical and 
equal.  The examiner concluded that the neurological 
examination was essentially benign in a 47-year-old woman 
with memory lapses, which he added appeared from the record 
to be more the result of stressors than from true memory 
impairment.  

During therapy sessions in January 2008, the Veteran 
continued to report being limited by pain from her joints, 
back, knees, hands and feet, with pain at that time rated at 
8 out of 10.  She noted that she had stopped taking her 
psychotropic medication, but added that she needed to start 
again because she felt like she was going to hurt her young 
son.  (See VAMC treatment report, January 24, 2008.)  Her 
assigned GAF score was 47.  She reported feeling depressed, 
angry and on the edge, and said that she experienced 
intrusive thoughts and nightmares, in addition to insomnia.  
She added that she was now working three jobs due to her 
family's financial difficulties.

The claims folder indicates that the Veteran continued 
receiving psychological counseling at the VAMC for the next 
several months.  In April 2008, she reported increasing 
feelings of depression and said that many times, she felt 
that suicide would be an easy way out, but denied that she 
would "do anything stupid."  (See VAMC treatment report, 
April 3, 2008.)  She remarked that she had nothing in life to 
look forward to and that her family did not appreciate her.  
A mental health counseling note at the end of April indicates 
that the Veteran had become more hopeful and was talking 
about trying to start her own tanning salon business.  
However, the following month, it was noted that her "mood 
was extremely depressed," and that her attitude was hopeless 
and negative; she was assigned a GAF score of 50.  (See VAMC 
treatment report, May 22, 2008.)  During each of her therapy 
sessions, it was noted that the Veteran was an "accurate 
historian."  
In July 2008, the Veteran reported to her psychotherapist 
that she had been experiencing increasing panic disorder 
symptoms since noticing an increase in her marital stress.  
She also reported that she and her husband were planning to 
adopt a foster child and that this would be her "new job" 
in the future.  Additionally, she discussed her continuing 
efforts to open a tanning salon in the near future.  The 
Veteran noted, however, that a new medication was helping her 
mood to stabilize and that her sleep had improved.  During a 
mental status evaluation, she appeared to be well-groomed and 
cooperative, although her mood was depressed and she was 
noted to be less labile than usual.  Her thoughts were clear 
and goal-directed, and she was noted to have no acute 
suicidal ideation.  

As noted above, in reviewing the record, the Board has 
observed that during the March 2007 VA mental health 
evaluation, the examiner concluded that the vast majority of 
the Veteran's major depression and panic disorder were 
"intertwined," with only a small portion at least as likely 
as not related to her service-connected disorders.  (See VA 
mental health evaluation, March 2007.)  The Board is mindful 
that it is difficult to separate mental health symptoms and 
attribute them to one disorder or another.  Unless the 
medical evidence separates the effects of one disorder from 
another, the Board must consider all symptoms in assigning a 
rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).
  
The Board notes that, in this case, there is only one medical 
disorder or disease to which the Veteran's major depression 
with panic disorder has been attributed (i.e., her service-
connected status-post tibial stress fracture with multiple 
areas of reactive stress changes of right and left lower 
extremities).  The Board also notes that, despite the 
examiner's statement that only a portion of the Veteran's 
symptoms were related to service or a service-connected 
disability, he did not specifically indicate which 
manifestations of the Veteran's mental disorders, such as 
chronic sleep impairment, were solely attributable to the 
Veteran's service-connected disorders, and which were 
attributable to a condition or circumstance other than 
service.  The Board notes, for example, that on several 
occasions, the Veteran told her treating VA practioners that 
the pain level due to her physical disabilities was severe, 
such that she rated it at 8 out of 10.  (See VAMC treatment 
records, June 2007, November 2007 and January 2008.)  She 
advised her therapist on several occasions that her entire 
body hurt, especially noting pain in her legs.  (See VAMC 
treatment records January, March, June and November 2007.)  
During a clinical visit to the VAMC in June 2007, she 
specifically told the examiner that she was having trouble 
sleeping due to chronic pain.  (See VAMC treatment record, 
June 2007.)  The Veteran also told the VA examiner, during 
the VA mental health evaluation, that she was experiencing 
pain rated at 8 out of 10.  (See VA mental health evaluation 
report, March 2007.)  As such, because the VA examiner 
appeared to indicate that the Veteran's overall impairment in 
mental health was the result of multiple problems, without 
noting the specific issues, it does not appear possible to 
completely differentiate which symptoms and manifestations of 
her mental disorders are attributable to her service-
connected disabilities.  Accordingly, the Board will afford 
the Veteran the benefit of the doubt and presume that all of 
her symptoms are attributable to her service-connected 
physical disorders.  

Consequently, the Board finds that, based on the evidence of 
record, an initial disability rating of 30 percent, and no 
more, for the Veteran's major depression with panic disorder 
is warranted under DC 9434.  Beginning January 16, 2007, the 
effective date of service connection, the Veteran's mental 
disorders were manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, panic attacks at least 
once per week, chronic sleep impairment, disturbances of 
motivation and mood and mild memory loss.  By the time of the 
March 2007 VA evaluation, the Veteran stated that her panic 
attacks had increased to twice per week, depending on whether 
she was at home or at work.  (See VA mental health evaluation 
report, March 2007.)  The Board notes that although there 
were brief periods in which the Veteran's symptoms appeared 
to improve, such as noted by her psychotherapist in April 
2008, her average GAF score during the pendency of this claim 
(including the overall GAF score of 56 during the March 2007 
VA mental health evaluation) was 52, denoting moderate 
symptoms that are consistent with occasional panic attacks 
and moderate difficulty in social and occupational settings.

In addition, the Board notes that the Veteran has also 
displayed symptoms of impaired judgment.  (See VAMC treatment 
report, June 27, 2007.)  During several psychotherapy 
sessions, she repeatedly remarked that she wished that God 
would take her life (See VA mental health examination report, 
March 8, 2007) or that suicide would be the easiest way out 
for her.  (See VAMC treatment report, April 3, 2008.)  While 
there has been some fluctuation of GAF scores, they have 
ranged as low as 46, which is indicative of serious symptoms, 
or serious impairment in social and occupational functioning.  
In this respect, the Board notes that during the VA mental 
health evaluation, the Veteran told the examiner that she had 
been fired from a previous job due to personal problems she 
had with her supervisor.  She also reported that she had no 
true friends.  For these reasons, the Board finds that her 
symptoms more closely approximate a disability rating of 30 
percent.  

With regard to assigning a higher rating, the Board concludes 
that the criteria for a 50 percent initial disability rating 
has not been met.  Although, as previously noted, the 
evidence of record shows that the Veteran has complained of 
experiencing panic attacks more than once per week, as well 
as some impairment in memory, impaired judgment and 
disturbances of mood and motivation, there is no evidence 
that she has ever displayed such symptoms as flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
or difficulty in understanding complex commands.  

The Board further finds that the criteria for a higher 
disability rating of 70 percent has not been met.  As stated 
above, although recent treatment records do show evidence of 
passive suicidal ideation, these records are entirely 
negative for evidence of obsessional rituals, near-continuous 
panic or depression so severe as to affect the ability to 
function independently, or neglect of personal appearance and 
hygiene.  While there is evidence that the Veteran has 
difficulty getting along with others, as suggested by her 
statement that she has no friends, and by the fact that she 
has frequently changed jobs, the record also reflects that 
she has been married to the same man for several years.  
Thus, although the ability to establish and maintain 
effective relationships is difficult for her, she has not 
demonstrated an inability to do so.  Furthermore, she has 
displayed no obsessional rituals, illogical, obscure, or 
irrelevant speech, impaired impulse control or spatial 
disorientation.  Therefore, the Board finds that the service-
connected major depression with panic disorder does not more 
closely approximate the criteria for a 70 percent rating.

The Board also concludes that the Veteran has not been shown 
to have total occupational and social impairment due to her 
major depression with panic disorder so as to warrant a 100 
percent rating.  As noted, the Veteran has remained married, 
and has not been shown to experience persistent delusions or 
hallucinations, or grossly inappropriate behavior.  And, 
although she has often expressed passive suicidal ideations, 
her treating therapists have repeatedly stated their belief 
that she is in no actual persistent danger of hurting herself 
or others.  There is no evidence of an intermittent inability 
to perform activities of daily living, or of disorientation 
to time or place.  Her memory loss has never been shown to be 
so severe as to result in the loss of names of close 
relatives, her own occupation or her own name.  No cognitive 
difficulties have been noted, and her thoughts have 
repeatedly been found to be organized on mental health 
evaluations.  Additionally, based on the fact that the 
Veteran has reported working up to three jobs at a time, the 
Board finds that the greater weight of evidence does not 
support a finding that her major depression with panic 
disorder is manifested by total occupational and social 
impairment.

In summary, for the reasons and bases set forth above, the 
Board finds that an initial rating of 30 percent is warranted 
from January 16, 2007 forward.  To this extent only, the 
Veteran's appeal is granted.

Finally, the Board has also considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As noted, the Veteran has been awarded an 
initial evaluation of 30 percent, which is in itself 
indicative of significant industrial impairment resulting 
from her mental health disabilities.  Nevertheless, she has 
managed to continue working, and her symptoms and 
manifestations appear to be precisely those contemplated 
under the applicable criteria.  For these reasons, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

4.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background, including his employment and educational history.  
38 C.F.R. §4.16(b) (2008).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).

In this case, the Board notes that the Veteran is service-
connected for the following disorders: status post tibial 
stress fracture with multiple areas of reactive stress 
changes of left lower extremity, stable, with resultant 
osteoarthritis of the left knee (40 percent, effective April 
11, 2003); status post tibial stress fracture with multiple 
areas of reactive stress changes of right lower extremity, 
stable, with resultant osteoarthritis of the right knee (40 
percent, effective April 11, 2003); chronic musculotendinous 
lumbar strains with degenerative disc disease (40 percent, 
effective January 16, 2007); major depression with panic 
disorder, secondary to status post tibial stress fracture (30 
percent, assigned herein, effective January 16, 2007); 
tinnitus (10 percent, effective November 15, 2002); bilateral 
hearing loss (non-compensable, effective November 15, 2002); 
right lower extremity radiculitis, secondary to service-
connected chronic musculotendinous lumbar strains with 
degenerative disc disease (non-compensable, effective January 
16, 2007); and left lower extremity radiculitis, secondary to 
service-connected chronic musculotendinous lumbar strains 
with degenerative disc disease (non-compensable, effective 
January 16, 2007).  As such, according to Table 1 of 
38 C.F.R. § 4.25, her combined rating is 90 percent from 
January 16, 2007.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.25 (2008).  Therefore, the Veteran's service-
connected disabilities meet the percentage rating standards 
for TDIU.  38 C.F.R. § 4.16(a) (2008).  

The Board notes, however, that although the Veteran's 
combined service-connected disabilities meet the percentage 
rating standards for TDIU, as previously stated, in order to 
qualify for TDIU, there must be a finding that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In this 
case, the evidence of record shows that not only is the 
Veteran not precluded by her disabilities from obtaining and 
maintaining gainful employment, but also that as of January 
2008, she was employed in three jobs.  (See VAMC treatment 
note, January 31, 2008.)  Earlier clinical records dated 
throughout 2007 reflect reports that she was working two 
jobs.  As recently as July 2008, the Veteran also expressed 
during the course of therapy that she was undertaking efforts 
to open a tanning salon in the near future.  As such, while 
the Veteran's service-connected disabilities undoubtedly 
result in significant industrial impairment, as recognized by 
the combined 90 percent rating, the numerous references to 
the Veteran having continued to work at multiple jobs 
simultaneously, as well as her recent efforts to open her own 
business, strongly weigh against finding that her 
disabilities are of such severity that they render her 
totally unable to secure or maintain employment.

As such, the "benefit-of-the-doubt" doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a disability rating in excess of 40 percent 
disabling for chronic musculotendinous lumbar strains with 
degenerative disc disease is denied.

Entitlement to an initial compensable evaluation for right 
lower extremity radiculitis is denied.

Entitlement to an initial compensable evaluation for left 
lower extremity radiculitis is denied.

Entitlement to an initial disability rating of 30 percent, 
and no more, for major depression with panic disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


